Citation Nr: 0609702	
Decision Date: 04/04/06    Archive Date: 04/13/06

DOCKET NO.  03-36 576	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana



THE ISSUE

Entitlement to a total disability rating based on individual 
unemployability due to service-connected disability (TDIU).



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

Jessica J. Wills, Associate Counsel



INTRODUCTION

The veteran served on active duty from December 1988 to 
January 1993.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a January 2003 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Indianapolis, Indiana, which denied the benefits sought on 
appeal.  The veteran appealed that decision to BVA, and the 
case was referred to the Board for appellate review.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on his part.

REMAND

Reasons for Remand: To send the veteran a proper VCAA letter, 
to obtain a medical opinion, and to secure the veteran's 
vocational rehabilitation folder.

The Veterans Claims Assistance Act of 2000 (VCAA) provides 
that the VA shall make reasonable efforts to notify a 
claimant of the evidence necessary to substantiate a claim 
and requires the VA to assist a claimant in obtaining that 
evidence.  38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. 
§ 3.159 (2005). Such assistance includes providing the 
claimant a medical examination or obtaining a medical opinion 
when such an examination or opinion is necessary to make a 
decision on a claim.  38 U.S.C.A. §§ 5103, 5103A (West 2002); 
38 C.F.R. § 3.159 (2005).  VCAA also requires that the 
veteran be informed about the information and evidence that 
VA will seek to provide and the information and evidence the 
veteran is expected to provide, and it requires that VA 
request or tell the veteran to provide any evidence in the 
veteran's possession that pertains to the claim.  

The United States Court of Appeals for Veterans Claims 
(Court) has held that the failure by the BVA to enforce 
compliance with the requirements of 38 U.S.C.A. § 5103(a) for 
the VA to inform a claimant of the information or evidence 
necessary to substantiate a claim, as well as to inform a 
claimant of which evidence the VA would seek to provide and 
which evidence the claimant is to provide, is remandable 
error.  In this case, it does not appear that the veteran has 
been adequately notified of the VCAA in connection with his 
current claim.  In this regard, the record contains letters 
dated in November 2002 and December 2003, which discuss the 
provisions of the VCAA and what evidence is necessary to 
establish service connection and an increased rating.  
However, those letters did not notify the veteran as to what 
evidence is necessary to substantiate his claim for 
entitlement to TDIU.  The Court has indicated that such 
specific notice is required to comply with the VCAA.  
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  

Moreover, during the pendency of this appeal, on March 3, 
2006, the United States Court of Appeals for Veterans Claims 
(Court) issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, Nos. 01-1917 and 02-1506, which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim, including the degree of 
disability and the effective date of an award.  In the 
present appeal, the veteran was not provided with notice of 
the type of evidence necessary to establish an effective date 
for the issue on appeal.  As this question is involved in the 
present appeal, this case must be remanded for proper notice 
under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), that 
informs the appellant that an effective date for the award of 
benefits will be assigned if TDIU is awarded, and also 
includes an explanation as to the type of evidence that is 
needed to establish an effective date.  

In addition, the Board notes that the veteran was afforded a 
VA general medical examination in December 2002 in connection 
with his claim for TDIU.  The examiner indicated that the 
veteran had not been able to work and that he had been 
attending school in recent years.  However, the examiner did 
not discuss whether the veteran's service-connected 
disabilities rendered him unemployable.  As such, the medical 
evidence does not include a medical opinion discussing the 
veteran's employability.  Therefore, the Board finds that a 
medical opinion is necessary for the purpose of determining 
whether the veteran is unable to secure or follow a 
substantially gainful occupation as a result of service-
connected disabilities.

Further, the Board observes that the September 2004 
Supplemental Statement of the Case (SSOC) indicated that the 
veteran's vocational rehabilitation folder had been reviewed 
in connection with his claim for TDIU.  However, that folder 
is not available for the Board to review.  Therefore, the RO 
should obtain and associate with the claims file the 
veteran's VA vocational rehabilitation folder.

Therefore, in order to give the veteran every consideration 
with respect to the present appeal and to ensure due process, 
it is the Board's opinion that further development of the 
case is necessary.  Accordingly, the case is REMANDED for the 
following actions:

1.  The RO should send the veteran a 
VCAA letter in connection with his 
claim for TDIU.  The letter should 
inform him of the information and 
evidence that is necessary to 
substantiate the claim for TDIU; (2) 
inform him about the information and 
evidence that VA will seek to provide; 
(3) inform him about the information 
and evidence he is expected to provide; 
and (4) ask him to provide any evidence 
in his possession that pertains to the 
claim.  The letter should also include 
an explanation as to the information or 
evidence needed to establish an 
effective date for the claim on appeal, 
as outlined by the Court in 
Dingess/Hartman v. Nicholson, Nos. 01-
1917 and 02-1506 (U.S. Vet. App. 
Mar. 3, 2006).  

2.  The RO should obtain and associate 
with the claims file the veteran's VA 
vocational rehabilitation folder.

3.  The RO should schedule the veteran 
for another VA examination by the 
December 2002 VA examiner or, if he is 
unavailable, by another suitably 
qualified VA examiner for an opinion as 
to the veteran's employability.  That 
physician should be requested to review 
all pertinent records associated with 
the claims file and to comment on the 
effect of the veteran's service-
connected disabilities on his ability to 
engage in any type of full-time 
employment and whether, in the 
examiner's opinion, the 
service-connected disabilities are of 
such severity to result in 
unemployability.

A clear rationale for all opinions 
would be helpful and a discussion of 
the facts and medical principles 
involved would be of considerable 
assistance to the Board.  Since it is 
important "that each disability be 
viewed in relation to its history [,]" 
38 C.F.R. § 4.1 (2005), copies of all 
pertinent records in the appellant's 
claims file, or in the alternative, the 
claims file, must be made available to 
the examiner for review.

When the development requested has been completed, the case 
should be reviewed by the RO on the basis of additional 
evidence.  If the benefit sought is not granted, the veteran 
and his representative should be furnished a Supplemental 
Statement of the Case and be afforded a reasonable 
opportunity to respond before the record is returned to the 
Board for further review.  The purpose of this REMAND is to 
obtain additional development, and the Board does not 
intimate any opinion as to the merits of the case, either 
favorable or unfavorable, at this time.  The appellant has 
the right to submit additional evidence and/or argument on 
the matter or matters the Board has remanded to the regional 
office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  No 
action is required of the veteran until he is notified.



	                  
_________________________________________________
	KATHLEEN K. GALLAGHER
	Veterans Law Judge, Board of Veterans' Appeals
Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).


 
 
 
 

